The evidence offered cannot be received in any point of view. It is neither to be received in mitigation or justification. The commands of the law must be obeyed, and if the opinion of lawyers or others are to be received in evidence we shall soon, be without law. Every member of the community is bound to know the law, and it furnishes no excuse that he was badly advised. The adoption into the law of evidence of a principle which authorizes the giving the out-of-doors opinions of men with respect to the law seems pregnant with consequences of the most evil tendency.
Verdict for defendant.
Upon motion of the attorney-general, MARR, to tax the defendant with costs, he read 2 H. H. P. C. 122; 1 East, 13, in order to show that the Court erred in excluding the evidence of the mittimus on the ground that the official character of the justices of the peace was not sufficiently shown.